DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to the application filed on 17 October 2019 and the Information Disclosure Statement filed on 23 October 2019.
	This office action is made Non Final.
	Claims 1-20 are pending. Claims 1, 15, and 20 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "100" and "106" have both been used to designate “client device” (FIG 1; 0026, 0053).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 408.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01 (o). Correction of the following is required: The term "computer-readable storage medium" is not found to have proper antecedent basis in the specification; however it is necessary to use this terminology in order to properly define the claim within the boundaries of statutory subject matter. Note that this is not a §112 rejection and cannot be overcome relying on what the specification would show a skilled artisan. A solution is to amend either the specification or claims so that the terminology matches. MPEP 608.01 (o) requires clear antecedent basis for claim terminology. This is necessary in order to insure certainty in construing the claims in the light of the specification, Ex parte Kotler, 1901 C.D. 62, 95 ©.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11-12, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Masson et al (US 10108615, 2018)(Disclosed in the IDS filed 10/23/19).
As per independent claim 1, Masson et al discloses a method comprising:
identifying a pattern of events from a document authoring application; (Col 8, ll 41-45; Col 4, line 65- Col 5, line 7: Identifies text that are designated as triggers)
 receiving a request to identify candidate documents pertinent to a document present in the document authoring application; (Col 1, lines 61-67; Col 6, line 66 – Col 7, line 3; Col 13, line 57 – Col 14, line 38: searches for blocks of content matches or equalivent to the trigger. Can be done via a query, a form of a request. Furthermore, the content blocks are from historic documents; thus, form of candidate documents (Col 6, ll 7-10 )
identifying a set of candidate documents from a document library based on the pattern of events, a reuse score for each candidate document, a similarity score for each candidate document, and content in the document present in the document authoring application; (Col 7, ll 39-49; Col 8, lines  44-48; Col 14, ll 4-36: Masson discloses ranking of the content blocks (candidates) by a combination of factors/weights that include an exactness of a content block's trigger to the contents of the current document (similarity)and a frequency of use of the content blocks (reuse). If each factor was ranked individually, then each candidate would be ranked by that factor. While Masson does not disclose ranking involves using a score, it is at least obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention that the use of ranking object/items involves a score that is used to determine which item or object should be ranked higher than another item/object. This provides a level of order to the algorithm so that decisions can be made by the algorithm. Thus, when matching content blocks are ranked based on a factor of exactness of a content block's trigger to the contents of the current document then they are ranked based on a score of each content block. The candidate who has the highest score is the one that has the most exactness than the other matching. When matching content blocks are ranked based on a factor of exactness of a content block's trigger to the contents of the current document then they are ranked based on a score of each content block. The candidate who has the highest score is the one that has the most frequent than the other matching. Furthermore, Masson discloses that the ranking can be a totaled/calculated score by the combinations of factors. Thus, the rankings of the content blocks can be the combination of factors of exactness of a content block's trigger to the contents of the current document (similarity)and a frequency of use of the content blocks (reuse). Since each content block has a score for each factor, the combination of these scores would form a total score wherein Masson would rank the content blocks from highest to lowest using the new score.)
providing the set of candidate documents in a user interface element of the document authoring application. (FIG 2B)

As per dependent claim 11, Masson et al discloses  identifying relevant content from the set of candidate documents, the relevant content being pertinent to the content in the document present in the document authoring application, wherein providing the set of candidate documents in the user interface element of the document authoring application further comprises: identifying the relevant content from the set of candidate documents in the user interface element of the document authoring application. (FIG 2, 3,5; Col 8, line 41 –48; Col 14, ll 4-36: Content blocks (documents) that match the trigger are determined/identified and displayed to the user for selecting to insert into the document)
As per dependent claim 12, Masson et al discloses wherein the document library includes documents authored, read, edited, or shared by the user of the document authoring application (Col 4, lines 50-56) and documents shared to the user (Col 3,ll 14-19; Col 9, ll 51-56: Historic documents are obtain from storage and provided (share) to the user)
As per dependent claim 14, Masson et al disclose causing a display of a first user interface element of the document authoring application adjacent to a second user interface element of the document authoring application in response to receiving the request, the first user interface element comprising the document being formed by the document authoring application, the second user interface element comprising one or more candidate documents from the set of candidate documents. (FIG 3A-3B; Col 11, ll 42-51: Document window, comprises the document bringing authored, is placed adjacent to pane 310 that is docked outside of the document window. Pane 310 comprises the display of the ranked content blocks)
As per independent claims 15 and 20, Claims 15 and 20 recite similar limitations as in Claim 1 and is rejected under similar rationale. Furthermore, Masson et al discloses a processor, medium, and memory. (FIG 8B)

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Masson et al in further view of Kwatra et al (US20190243890, EFD 2/5/18)
	As per dependent claim 2, Masson et al discloses identifying a user profile of a user operating the document authoring application (Col 3, line 53 – Col 4, line 31; Col 11, ll 20-30: Masson discloses connections between user and a colleagues and/or person in an organization. Furthermore, Masson discloses stored user preferences discloses how the content block is to be inserted with the formatting from the historical documents in which it is repeated (if the historic documents share the same formatting), or to use the formatting of the current document at the point of the text cursor.)  However, the cited art fails to specifically disclose training a machine learning model based on the user profile and the pattern of events from the document authoring application. However, Kwatra discloses monitoring user activity for user inputted information and identifying user profile information such as historical input and social media information. (0026) In addition, Kwatra discloses training a machine learning model based on the user profile and the pattern of the application activities of the user (0026, training data input to create/train/update a model)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the cited features of Kwatra since it would have provided the benefit of suggesting information to the user that the user would otherwise need to spend time to find; therefore, allowing the user to save searching time and cost.
	As per dependent claim 16, claim 16 recites similar limitations as in Claim 2 and is rejected under similar rationale.

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Masson et al in further view of Kwatra et al in further view of Dotan-Cohen (US20170031575, 2017)
	As per dependent claim 3, as stated above, Masson discloses Masson discloses connections between user and a colleagues and/or person in an organization (profile information) However, the cited art fails to specifically disclose the user profile indicates an enterprise profile of the user, collaborators of the user, a group within the enterprise to which the user belongs, an operating system of the client device, and a time and day of the document authoring application activities of the user. However, Dotan-Cohen  disclose the user profile indicates an enterprise profile of the user, collaborators of the user, a group within the enterprise to which the user belongs, an operating system of the client device, and a time and day of the document authoring application activities of the user(0014, 0022, 0036, 0045-46; 0049: similar user identified based on common features, proximity, work colleagues, friends or the like; operating system; time information (e.g. day) saved).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Dotan-Cohen’s teaching with the cited art in order to generate recommendations for new users (0022).
	As per dependent claim 17, claim 17 recites similar limitations as in Claim 3 and is rejected under similar rationale.


Claims 4-6, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Masson et al in further view of Meier et al (US20170154188, 2017)
As per dependent claim 4, the cited art fails to specifically disclose training a machine learning model based on the pattern of events from the document authoring application. However, Meier et al discloses in the machine learning mode, the system may monitor cut/copy and/or paste actions of a user over a period of time and “learn” what normal cut/copy and/or paste actions of the user comprise; wherein the actions are performed on a document within a document authoring application. (0128)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the cited features of Meier since it would have provided the benefit of improve the process logic as part of machine learning mode.
As per dependent claim 5, Masson et al discloses the pattern of events include features values of the document present in the document authoring application; (Col 8, ll 42-45: text phrase/characters (values)); feature values of the first candidate document selected by the user; (FIG 2C-D; Col 7, ll 39-50; Col 10, ll 7-34; selection of content block (comprises text features) information is saved by the trigger) and feature values of a second candidate document not selected by the user. (FIG 2C-D; Col 7, ll 39-50; Col 10, ll 7-34: the non-selection of content block (comprises text features) information is saved by the trigger. Information such as not/least frequency use or not selected recently is saved) 
Furthermore, Masson et al discloses the user pasting text into the document. In addition, content blocks are extracted from historic documents (form of copying) and selected to be inserted into the document being edited (form of pasting). However, the cited art fails to disclose the user performing the copying and pasting. Based on the rejection of Claim 4 and the rationale incorporated, Meier et al discloses in the machine learning mode, the system may monitor cut/copy and/or paste actions of a user over a period of time and “learn” what normal cut/copy and/or paste actions of the user comprise; wherein the actions are performed on a document within a document authoring application. (0128)
As per dependent claim 6, Masson et al discloses the feature values of the first candidate document comprise a first plurality of properties of the first candidate document, (Col 5, ll 42-50; Col 9, ll 14-17; Col 16, ll 2-5: Each content block incorporates the text (values) and formatting/styles from their corresponding historic document. Formatting/styles include properties such as typeface, size, boldface, italics, strikethrough )
 wherein the feature values of the second candidate document comprise a second plurality of properties of the second candidate document, ((Col 5, ll 42-50; Col 9, ll 14-17; Col 16, ll 2-5: Each content block incorporates the text (values) and formatting/styles from their corresponding historic document. Formatting/styles include properties such as typeface, size, boldface, italics, strikethrough )
and wherein the feature values of the document present in the document authoring application comprise a third plurality of properties of the document present in the document authoring application. ((Col 5, ll 42-50; Col 9, ll 14-17; Col 16, ll 2-5: Each content block incorporates the text (values) and formatting/styles from their corresponding historic document. Formatting/styles include properties such as typeface, size, boldface, italics, strikethrough )
	As per dependent claim 18-19, claims 18-19 recite similar limitations as in Claims 4-5 and is rejected under similar rationale.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Masson et al in further view of Metzler et al (US20211025108, EFD 10/24/2016)
	As per dependent claim 8, Masson et al computing the reuse score for each candidate document in the document library, the reuse score for each candidate document being indicative of a relevance of each candidate document to the document present in the document authoring application. ((Col 7, ll 39-49; Col 8, lines  44-48; Col 14, ll 4-36:Masson discloses receiving identifying number of documents that have content matching the trigger and creating content blocks from those documents that match. Each content block received is then ranked by a factor which include an exactness of a content block's trigger to the contents of the register, the analyzed portion of the current document, or the contents of the query; a recentness of use of the content blocks (e.g., most recent, most recent not appearing in the current document, least recent, most recently becoming considered a repeated content block); a frequency of use of content blocks (e.g., most frequent, most frequent not appearing in the current document, least frequent); a user preference; and combinations thereof. If each factor was ranked individually, then each candidate would be ranked by that factor. While Masson does not disclose ranking involves using a score, it is at least obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention that the use of ranking object/items involves a score that is used to determine which item or object should be ranked higher than another item/object. This provides a level of order to the algorithm so that decisions can be made by the algorithm. Thus, when matching content blocks are ranked based on a factor, The candidate who has the highest score is the one that scored the highest with that factor than the other matching. However, the cited art fails to disclose computing scores based on a machine learning model. However, Metzler discloses a machine learning model computing scores for documents for ranking (0023-0024)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the cited features of Metzler since it would have provided the benefit of accurate ranking scores resulting in search results that better satisfy the informational needs of users.
As per dependent claim 9, Masson et al discloses ranking each candidate document based on their corresponding reuse score; and identifying top candidate documents from the ranked candidate documents, the set of candidate documents including the top candidate documents. (Col 7, ll 29-49, 59-62; Col 9, ll 9-12; Col 14, ll 42-46: each content block that matches the trigger is ranked and the top ranked content block is positioned first on the list displayed as shown in FIG. 2C) 
	As per dependent claim 10, Claim 10 recites similar limitations as in Claim 1 and 8-9 and the rejected under similar rationale. Furthermore, Masson et al discloses computing the similarity score for each candidate document from the top candidate documents, the similarity score for each top candidate document being indicative of a similarity between each top candidate document and the document present in the document authoring application. (Each content block received is then ranked by a factor which include an exactness of a content block's trigger to the contents of the register, the analyzed portion of the current document, or the contents of the query; a recentness of use of the content blocks (e.g., most recent, most recent not appearing in the current document, least recent, most recently becoming considered a repeated content block); a frequency of use of content blocks (e.g., most frequent, most frequent not appearing in the current document, least frequent); a user preference; and combinations thereof. If each factor was ranked individually, then each candidate would be ranked by that factor. While Masson does not disclose ranking involves using a score, it is at least obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention that the use of ranking object/items involves a score that is used to determine which item or object should be ranked higher than another item/object. This provides a level of order to the algorithm so that decisions can be made by the algorithm. Thus, when matching content blocks are ranked based on a factor, The candidate who has the highest score is the one that scored the highest with that factor than the other matching. Thus, when matching content blocks are ranked based on a factor of frequency of a content block's trigger to the contents of the current document then they are ranked based on a score of each content block. The candidate who has the highest score is the one that has the most frequent than the other matching.  when matching content blocks are ranked based on a factor of exactness of a content block's trigger to the contents of the current document then they are ranked based on a score of each content block. The candidate who has the highest score is the one that has the most exactness than the other matching. Furthermore, Masson discloses that the ranking can be a totaled/calculated score by the combinations of factors. Thus, the rankings of the content blocks can be the combination of factors of exactness of a content block's trigger to the contents of the current document (similarity)and a frequency of use of the content blocks (reuse). Since each content block has a score for each factor, the combination of these scores would form a total score wherein Masson would rank the content blocks from highest to lowest using the new score. (Col 7, ll 39-63; Col 8, lines  44-48; Col 14, ll 4-36)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Masson et al in view of Gribble, “Microsoft Word 2013: Inserting File Name, Document Title, Author & Other Property Details into a Document”, 11/12/13, 1 page in further view of Kleiman-Weiner et al (US20180349517, 2018)
As per dependent claim 13, Masson et al discloses the similarity score is based on a current document feature inputs and candidate document feature inputs, (Col 13 line 46 – Col 14, line 36: Text inputted into the document is compared to text of other documents that was previously authored (Col 8, ll 1-4); exactness score is then computed); the user document feature inputs comprising a  title (FIG 2C: “recipes” up top) and a preset character neighborhood around an insertion point in the document present in the document authoring application (FIG 2B-2C: shows text “Preheat the oven” (preset character neighborhood) around an insertion point in the document (ref. 230, 240 in FIG 2B); the candidate document feature inputs comprising a title (FIG 2B, 3A:each block has a title such “350 Degrees” or “beat”) a summary of a corresponding candidate document (FIG 2B; 2C: 260a,b). 
However, the cited art fails to specifically disclose the document feature inputs comprise a filename. However, Gribble discloses a document having its filename and title displayed. (page 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the cited features of Gribble since it would have provided the benefit of helping individuals understand the general topic of a document and the purpose of the document.
Furthermore, as shown in FIG 2B, 3A, Masson et al discloses a content block/document list of repeat content blocks/document that contain a title and summary. However, the cited art fails to specifically disclose the candidate document feature inputs comprising a filename. However, Kleiman-Weiner et al discloses a list of content selections (documents) to be selected where in the list includes document titles, filenames, creation dates, and the like, as well as snippets of information (0061)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the cited features of Kleiman-Weiner since it would have provided the benefit of improved tools to discover and organize data in a manner that is persistent, portable, sharable, extensible, and that supports human and machine interaction..

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No.17214518 in view of Masson et al. 
Both applications teach determining identifying a pattern of events (analyzing inputted text) from a document authoring application; receiving a request to identify candidate documents pertinent to a document present in the document authoring application; identifying a set of candidate documents from a document library based on the pattern of events, providing the set of candidate documents in a user interface element of the document authoring application. However, 17214518  fails to disclose identifying, a reuse score for each candidate document, a similarity score for each candidate document, and content in the document present in the document authoring application. However, Masson et al discloses identifying a set of candidate documents from a document library based on the pattern of events, a reuse score for each candidate document, a similarity score for each candidate document, and content in the document present in the document authoring application; (Col 7, ll 39-49; Col 8, lines  44-48; Col 14, ll 4-36: Masson discloses ranking of the content blocks (candidates) by a combination of factors/weights that include an exactness of a content block's trigger to the contents of the current document (similarity)and a frequency of use of the content blocks (reuse). If each factor was ranked individually, then each candidate would be ranked by that factor. While Masson does not disclose ranking involves using a score, it is at least obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention that the use of ranking object/items involves a score that is used to determine which item or object should be ranked higher than another item/object. This provides a level of order to the algorithm so that decisions can be made by the algorithm. Thus, when matching content blocks are ranked based on a factor of exactness of a content block's trigger to the contents of the current document then they are ranked based on a score of each content block. The candidate who has the highest score is the one that has the most exactness than the other matching. When matching content blocks are ranked based on a factor of exactness of a content block's trigger to the contents of the current document then they are ranked based on a score of each content block. The candidate who has the highest score is the one that has the most frequent than the other matching. Furthermore, Masson discloses that the ranking can be a totaled/calculated score by the combinations of factors. Thus, the rankings of the content blocks can be the combination of factors of exactness of a content block's trigger to the contents of the current document (similarity)and a frequency of use of the content blocks (reuse). Since each content block has a score for each factor, the combination of these scores would form a total score wherein Masson would rank the content blocks from highest to lowest using the new score.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the cited features of Masson et al since it would have provided the benefit of reduces the amount of communications to a storage device (remote or local) to find content blocks that a user wishes to reuse in a current document from an older document, the processing resources needed to reuse content blocks, and improves the user experience of inserting repeated content from the manual hunt-copy-paste process.
This is a provisional nonstatutory double patenting rejection.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No.17213706 in view of Masson et al. 
Both applications teach determining identifying a pattern of events (analyzing inputted text) from a document authoring application; receiving a request to identify candidate documents pertinent to a document present in the document authoring application; identifying a set of candidate documents from a document library based on the pattern of events, providing the set of candidate documents in a user interface element of the document authoring application. However, 17213706 fails to disclose identifying, a reuse score for each candidate document, a similarity score for each candidate document, and content in the document present in the document authoring application. However, Masson et al discloses identifying a set of candidate documents from a document library based on the pattern of events, a reuse score for each candidate document, a similarity score for each candidate document, and content in the document present in the document authoring application; (Col 7, ll 39-49; Col 8, lines  44-48; Col 14, ll 4-36: Masson discloses ranking of the content blocks (candidates) by a combination of factors/weights that include an exactness of a content block's trigger to the contents of the current document (similarity)and a frequency of use of the content blocks (reuse). If each factor was ranked individually, then each candidate would be ranked by that factor. While Masson does not disclose ranking involves using a score, it is at least obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention that the use of ranking object/items involves a score that is used to determine which item or object should be ranked higher than another item/object. This provides a level of order to the algorithm so that decisions can be made by the algorithm. Thus, when matching content blocks are ranked based on a factor of exactness of a content block's trigger to the contents of the current document then they are ranked based on a score of each content block. The candidate who has the highest score is the one that has the most exactness than the other matching. When matching content blocks are ranked based on a factor of exactness of a content block's trigger to the contents of the current document then they are ranked based on a score of each content block. The candidate who has the highest score is the one that has the most frequent than the other matching. Furthermore, Masson discloses that the ranking can be a totaled/calculated score by the combinations of factors. Thus, the rankings of the content blocks can be the combination of factors of exactness of a content block's trigger to the contents of the current document (similarity)and a frequency of use of the content blocks (reuse). Since each content block has a score for each factor, the combination of these scores would form a total score wherein Masson would rank the content blocks from highest to lowest using the new score.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the cited features of Masson et al since it would have provided the benefit of reduces the amount of communications to a storage device (remote or local) to find content blocks that a user wishes to reuse in a current document from an older document, the processing resources needed to reuse content blocks, and improves the user experience of inserting repeated content from the manual hunt-copy-paste process.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the double patenting rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177